Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 09/23/2021, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 09/23/2021, with respect to the previous 112 rejections of claims 16-19 have been fully considered and are persuasive.  The previous 112 rejections of claims 16-19 have been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of independent claims 1, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record. Please see below for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the limitation “wherein the first dipole arm includes a first channel configured to receive a portion of the upper jaw of the subject and a second channel configured to receive a portion of the lower jaw of the subject” is considered indefinite. It is not clear if the claimed “first channel” and “second channel” are the same or different from “the at least one channel” disclosed in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasche (WO 2010/142760). Please see English Translation provided by Espacenet and attached to this action for referenced citations below.

Regarding claim 1, Rasche teaches a multi-planar intraoral radio frequency (RF) coil apparatus for use in a magnetic resonance imaging system, the RF coil apparatus comprising: 
	a housing having a shape configured to be positioned in an occlusal plane between an upper jaw and a lower jaw of a subject [Fig. 6, shows an embodiment of a housing that includes 2 holders and bite splint 18. ¶0016, wherein the sensors are fixed to the bite splint. Since the holders 2 are fixed to the bite splint, the entire Fig. 6 is considered a housing. See also rest of reference.]; and 
	a plurality of coil elements disposed within the housing [Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.], the plurality of coil elements comprising: 
	a first coil element positioned in a first plane [Fig. 1B and ¶0063, wherein two receiving coils 3 and the coils of a gradient coil system 4 are each arranged on one of the two mutually facing sides of the U-shaped bracket 2. See also Fig 6 and rest of reference.]; and 
	a second coil element positioned in a second plane different from the first plane and substantially parallel to the first plane[Fig. 1B and ¶0063, wherein two receiving coils 3 and the coils of a gradient coil system 4 are each arranged on one of the two mutually facing sides of the U-shaped bracket 2. See also Fig 6 and rest of reference.]; 
[Fig. 6, wherein the holders 2, which include the multiple coil elements 3 form channels to holder the upper and lower jaw. See also rest of reference.].

Regarding claim 3, Rasche further teaches wherein the plurality of coil elements are loop coils and the second coil element is positioned above the first coil element in the housing [Fig. 1B, wherein the loop coil 3 is shown. Fig. 6, wherein there is a loop coil 3 in both holders 2. See also rest of reference.].

Regarding claim 15, Rasche teaches a magnetic resonance imaging (MRI) system comprising: 
	a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject [¶0024. See also rest of reference.]; 
	a magnetic gradient system including a plurality of magnetic gradient coils configured to apply at least one magnetic gradient field to the polarizing magnetic field [¶0010. See also rest of reference.]; and 
	a radio frequency (RF) system configured to apply an RF field to the subject and to receive magnetic resonance signals from the subject using at least one RF coil [See Fig. 1A-B and Fig. 6, which shows the RF coils.], wherein the at least one RF coil is a multi-planar intraoral RF coil comprising: 
[Fig. 6, shows an embodiment of a housing that includes 2 holders and bite splint 18. ¶0016, wherein the sensors are fixed to the bite splint. Since the holders 2 are fixed to the bite splint, the entire Fig. 6 is considered a housing. See also rest of reference.]; and 
		a plurality of coil elements disposed within the housing [Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.], the plurality of coil elements comprising: 
			a first coil element positioned in a first plane [Fig. 1B and ¶0063, wherein two receiving coils 3 and the coils of a gradient coil system 4 are each arranged on one of the two mutually facing sides of the U-shaped bracket 2. See also Fig 6 and rest of reference.]; and 
			a second coil element positioned in a second plane different from the first plane and substantially parallel to the first plane [Fig. 1B and ¶0063, wherein two receiving coils 3 and the coils of a gradient coil system 4 are each arranged on one of the two mutually facing sides of the U-shaped bracket 2. See also Fig 6 and rest of reference.]; 
	4 QB\920171.00361\70267680.1wherein the plurality of coil elements are configured to form at least one channel that is configured to receive a portion of the upper jaw and a portion of the lower jaw of the subject [Fig. 6, wherein the holders 2, which include the multiple coil elements 3 form channels to holder the upper and lower jaw. See also rest of reference.].

Regarding claim 16, Rasche further teaches wherein the plurality of coil elements are loop coils [Fig. 1B, wherein the loop coil 3 is shown. Fig. 6, wherein there is a loop coil 3 in both holders 2. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rasche, in view of Schmidt (US 2013/0190608).

Regarding claim 4, Rasche teaches the limitations of claim 3, which this claim depends from.
	Rasche is silent in teaching wherein the plurality of coil elements further comprises a third coil element positioned in a third plane different from the first plane and the second plane 
	Schmidt, which is also in the field of MRI, teaches wherein the plurality of coil elements further comprises a third coil element positioned in a third plane different from the first plane and the second plane and substantially parallel to the first plane and the second plane, the third coil element positioned below the first coil element in the housing [¶0045-0046, wherein there are a plurality of rows of high-frequency antennae 6. Fig. 2, wherein the oral coil includes 4 rows and therefore, there is a third coil element in a third place that is parallel to the first and second coil element planes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Schmidt because Rasche and Schmidt both are in the field of dental coils for MRI and Schmidt further teaches that it is known in the art to provide multiple rows of RF coils and wherein it would have been obvious to and provide three rows of RF coils because Schmidt teaches at least four rows of shim elements and Schmidt teaches that there are a number of rows of RF coil elements [Schmidt - ¶0045-0046]. More coils will provide more MR signals and therefore, enhance the MR image.

Regarding claim 11, Rasche teaches a radio frequency (RF) coil apparatus for use in a magnetic resonance imaging system, the RF coil apparatus comprising:  
	a multi-planar intraoral RF coil comprising: 
		a housing having a shape configured to be positioned in an occlusal plane between an upper jaw and a lower jaw of the subject [Fig. 6, shows an embodiment of a housing that includes 2 holders and bite splint 18. ¶0016, wherein the sensors are fixed to the bite splint. Since the holders 2 are fixed to the bite splint, the entire Fig. 6 is considered a housing. See also rest of reference.]; and 
		a plurality of coil elements disposed within the housing [Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.], the plurality of coil elements comprising: 
		a first coil element positioned in a first plane [Fig. 1B and ¶0063, wherein two receiving coils 3 and the coils of a gradient coil system 4 are each arranged on one of the two mutually facing sides of the U-shaped bracket 2. See also Fig 6 and rest of reference.]; and 
		a second coil element positioned in a second plane different from the first plane and substantially parallel to the first plane [Fig. 1B and ¶0063, wherein two receiving coils 3 and the coils of a gradient coil system 4 are each arranged on one of the two mutually facing sides of the U-shaped bracket 2. See also Fig 6 and rest of reference.];
	wherein the plurality of coil elements are configured to form at least one channel that is configured to receive a portion of the upper jaw and a portion of the lower jaw of the subject [Fig. 6, wherein the holders 2, which include the multiple coil elements 3 form channels to holder the upper and lower jaw. See also rest of reference.].
	However, Rasche is silent in teaching an extraoral RF coil configured to be positioned on a surface of a subject.
	Schmidt, which is also in the field of MRI, teaches an extraoral RF coil configured to be positioned on a surface of a subject [¶0025 and Fig. 2, wherein the RF coil is in front of the patient’s mouth. See also rest of reference.].
[Schmidt - ¶0025] and Schmidt further teaches that the different embodiments can be combined with other embodiments [Schmidt - ¶0057]. Therefore, Rasche and Schmidt teach a dental RF coil with both an extraoral coil and an intraoral coil by combining known embodiments [Schmidt – ¶0025, ¶0057].

Regarding claim 18, Rasche teaches the limitations of claim 16, which this claim depends from.
	Rasche is silent in teaching wherein the magnet system is cylindrical and the polarizing magnetic field is oriented along a longitudinal axis of an imaging volume defined by the magnet system.
	Schmidt further teaches wherein the magnet system is cylindrical and the polarizing magnetic field is oriented along a longitudinal axis of an imaging volume defined by the magnet system [Fig. 1, see cylindrical magnet 11. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Schmidt because Rasche and Schmidt both teach dental RF coils for use in MRI and Schmidt further teaches that it is known in the art for MRI to also include cylindrical magnetic systems for imaging patients, including when imaging the mouth/teeth of patients [Schmidt – Fig. 1, magnet 11]. 

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rasche, in view of Idiyatullin (US 2014/0213888).

Regarding claim 5, Rasche teaches the limitations of claim 1, which this claim depends from.
	Rasche teaches the plurality of coil elements [Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.].
	However, Rasche is silent in teaching wherein the coil element is a dipole coil element.
	Idiyatullin, which is also in the field of MRI, teaches wherein the coil element is a dipole coil element [See Figs. 8A-B and ¶0056. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin because Rasche and Idiyatullin both teach dental RF coils for use in MRI and Idiyatullin teaches that dipole RF coils have the known benefit of allowing freer movement of the patient’s tongue and thus greater comfort for the patient [Idiyatullin - ¶0057].

Regarding claim 6, Rasche and Idiyatullin teach the limitations of claim 5, which this claim depends from.
	Rasche further teaches wherein second coil element is positioned above the first coil element in the housing [Fig. 1B, wherein the loop coil 3 is shown. Fig. 6, wherein there is a loop coil 3 in both holders 2. See also rest of reference.].

Regarding claim 17, Rasche teaches the limitations of claim 15, which this claim depends from.
	Rasche teaches the plurality of coil elements [Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.].
	However, Rasche is silent in teaching wherein the coil element is a dipole coil element.
	Idiyatullin, which is also in the field of MRI, teaches wherein the coil element is a dipole coil element [See Figs. 8A-B and ¶0056. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin because Rasche and Idiyatullin both teach dental RF coils for use in MRI and Idiyatullin teaches that dipole RF coils have the known benefit of allowing freer movement of the patient’s tongue and thus greater comfort for the patient [Idiyatullin - ¶0057].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rasche, in view of previously cited Idiyatullin, and in further view of previously cited Schmidt.

Regarding claim 7, Rasche and Idiyatullin teach the limitations of claim 5, which this claim depends from.

	Schmidt, which is also in the field of MRI, teaches wherein the plurality of coil elements further comprises a third coil element positioned in a third plane different from the first plane and the second plane and substantially parallel to the first plane and the second plane, the third coil element positioned below the first coil element in the housing [¶0045-0046, wherein there are a plurality of rows of high-frequency antennae 6. Fig. 2, wherein the oral coil includes 4 rows and therefore, there is a third coil element in a third place that is parallel to the first and second coil element planes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin with the teachings of Schmidt because Rasche, Idiyatullin, and Schmidt all teach dental RF coils for use in MRI and Schmidt further teaches that it is known in the art to provide multiple rows of RF coils and wherein it would have been obvious to and provide three rows of RF coils because Schmidt teaches at least four rows of shim elements and Schmidt teaches that there are a number of rows of RF coil elements [Schmidt - ¶0045-0046]. More coils will provide more MR signals and therefore, enhance the MR image. 

Regarding claim 8, Rasche, Idiyatullin, and Schmidt teach the limitations of claim 7, which this claim depends from.
[Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.].
	Rasche is silent in teaching further comprising a first dipole arm and a second dipole arm, wherein the first coil element, the second coil element and the third coil element are disposed within the first dipole arm and the second dipole arm.
	Idiyatullin further teaches a first dipole arm and a second dipole arm, wherein the first coil element is disposed within the first dipole arm and the second dipole arm [Fig. 8A-B, see 210 and 212. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin because Rasche and Idiyatullin both teach dental RF coils for use in MRI and Idiyatullin teaches that dipole RF coils have the known benefit of allowing freer movement of the patient’s tongue and thus greater comfort for the patient [Idiyatullin - ¶0057].
	However, Rasche and Idiyatullin are silent in teaching a third coil element.
	Schmidt further teaches a third coil element [¶0045-0046, wherein there are a plurality of rows of high-frequency antennae 6. Fig. 2, wherein the oral coil includes 4 rows and therefore, there is a third coil element in a third place that is parallel to the first and second coil element planes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin with the teachings of Schmidt because Rasche, Idiyatullin, and Schmidt all teach dental RF coils for use in [Schmidt - ¶0045-0046]. More coils will provide more MR signals and therefore, enhance the MR image.

Regarding claim 9, Rasche, Idiyatullin, and Schmidt teach the limitations of claim 8, which this claim depends from.
	Rasche is silent in teaching wherein a distal end of the first dipole arm includes a high permittivity material and a distal end of the second dipole arm includes a high permittivity material.
	Idiyatullin further teaches wherein a distal end of the first dipole arm includes a high permittivity material and a distal end of the second dipole arm includes a high permittivity material [¶0056, wherein the dental bite plate is an insulate and therefore has high dielectric/permittivity. ¶0045, wherein the entire apparatus includes a plastic covering. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin because Rasche and Idiyatullin both teach dental RF coils for use in MRI and Idiyatullin teaches that dipole RF coils have the known benefit of allowing freer movement of the patient’s tongue and thus greater comfort for the patient [Idiyatullin - ¶0057].

Regarding claim 10, Rasche, Idiyatullin, and Schmidt teach the limitations of claim 8, which this claim depends from.
	Rasche further teaches the housing includes a first channel configured to receive a portion of the upper jaw of the subject and a second channel configured to receive a portion of the lower jaw of the subject [Fig. 6, see two holders form the two channels. See also rest of reference.].
	However, Rasche is silent in teaching the first dipole arm.
	Idiyatullin further teaches wherein the first dipole arm includes a first channel configured to receive a portion of the upper jaw of the subject and a second channel configured to receive a portion of the lower jaw of the subject [See ¶0056. See also Figs. 8A-10 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Idiyatullin because Rasche and Idiyatullin both teach dental RF coils for use in MRI and Idiyatullin teaches that dipole RF coils have the known benefit of allowing freer movement of the patient’s tongue and thus greater comfort for the patient [Idiyatullin - ¶0057].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rasche, in view of previously cited Schmidt, and in further view of Chang (US 2016/0349336).

Regarding claim 12, Rasche and Schmidt teach the limitations of claim 11, which this claim depends from.
[Fig. 2, loop coils 7. See also rest of refine .].
	However, Rasche and Schmidt are silent in teaching a shielded loop resonator.
	Chang, which is also in the field of MRI, teaches a shielded loop resonator [¶0018. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Schmidt with the teachings of Chang because Chang teaches a mouth coil for use in MRI [Chang - ¶0017], which is similar to Rasche and Schmidt. Further, Chang teaches that the shielding provides the benefit of shielding electromagnetic coupling between adjacent coil elements [Chang - ¶0018] and this would be beneficial to Rasche and Schmidt because both Rasche and Schmidt teach adjacent coil elements [Rasche – Fig. 1B; Schmidt – Fig. 2, antenna 6] and because Rasche teaches shielding should be included [Rasche - ¶0083]. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rasche, in view of previously cited Schmidt, and in further view of previously cited Chang, and in furthest view of previously cited Idiyatullin.

Regarding claim 13, Rasche, Schmidt, and Chang teach the limitations of claim 12, which this claim depends from.
[Fig. 1A-B, wherein the holder 2 can include two coils. Claim 1 teaches that the holder 2 includes at least one coil 3. See also rest of reference.].
	Rasche, Schmidt, and Chang are silent in teaching the coil element is a dipole coil element.	
	Idiyatullin, which is also in the field of MRI, teaches wherein the coil element is a dipole coil element [See Figs. 8A-B and ¶0056. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche, Schmidt, and Chang with the teachings of Idiyatullin because all references teach dental/mouth RF coils for use in MRI and Idiyatullin teaches that dipole RF coils have the known benefit of allowing freer movement of the patient’s tongue and thus greater comfort for the patient [Idiyatullin - ¶0057].

Regarding claim 14, Rasche, Schmidt, Chang, and Idiyatullin teach the limitations of claim 13, which this claim depends from.
	Rasche further teaches the multi-planar intraoral RF coil is a transmit coil [¶0022, transmit/receive coil is used.].
	However, Rasche is silent in teaching wherein the extraoral RF coil is a receive coil.
	Schmidt further teaches wherein the extraoral RF coil is a receive coil [¶0017, ¶0022, ¶0043, wherein the extra-oral RF coil is a receive coil. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and Schmidt because Rasche [Schmidt - ¶0025] and Schmidt further teaches that the different embodiments can be combined with other embodiments [Schmidt - ¶0057]. Therefore, Rasche and Schmidt teach an dental RF coil with both an extraoral coil and an intraoral coil by combining known embodiments [Schmidt – ¶0025, ¶0057].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rasche, in view of Rasche (US 2012/0146645. Herein referred to as ‘645 so as not to be confused with previously cited Rasche).

Regarding claim 19, Rasche teaches the limitations of claim 15, which this claim depends from.
	Rasche further teaches wherein the polarizing magnetic field is oriented with respect to the magnet system [¶0024. See also rest of reference.].
	However, Rasche is silent in teaching wherein the polarizing magnetic field is vertically oriented.
	‘645, which is also in the field of MRI, teaches wherein the polarizing magnetic field is vertically oriented with respect to the magnet system [See Fig. 1, magnet 2; ¶0010 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rasche and ‘645 because both [Rasche - ¶0024.‘645 - abstract.] in MRI and because ‘645 teaches that the magnet disclosed is for imaging a head and mouth region of a patient [‘645 – abstract and ¶0034.]. Therefore, the magnet in ‘645 can be used to image the mouth region in Rasche. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896